Title: From George Washington to the Commissioners for the District of Columbia, 1 July 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen
          Mount Vernon 1st July 1796.
        
        Your two letters, dated the 29th Ulto, have been received. The enclosures for the several Printers, to whom they are directed, are franked; and will go with this, and other letters to the Post Office this afternoon. I do not think it would be amiss to add Hartford, in Connecticut (a paper of extensive circulation altho’ I do not recollect the name of the Editor of it) and some Gazette in North Carolina, to your list of publications.
        The decisive manner in which you treated the notification of Mr Hadfield, was, in my opinion, very proper. There ought to be no trifling in these matters. Coaxing a man to stay in Office—or to do his duty while he is in it, is not the way to accomplish the objects.
        Having received (by the last Post) the certificates I wrote to Philadelphia for, I enclose them, with the Power of Attorney to Messrs Willinks, that you may forward them by the first conveyance that offers. I am not in the way to hear of any.
        The continual disappointments of Messrs Morris & Nicholson are really painful. One would hope that their assurances were not calculated for delay, and yet they seem to admit of hardly any other interpretation. An answer from the Secretary of the Treasury might, and I think ought to have been received by you, on Wednesday last. With esteem & regard I am Gentlemen Your Obedient Servt
        
          Go: Washington
        
       